Case 2:20-cv-00193-SPC-NPM Document 7 Filed 05/11/20 Page 1 of 2 PageID 206




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

  ADVANCE MAGAZINE PUBLISHERS INC.
  d/b/a CONDÉ NAST,

                        Plaintiff,
                                                    Case No. 2:20-cv-193-FtM-38NPM
  v.

  CHIC USA, INC.,

                    Defendant.
  ______________________________________/

                     MOTION FOR ENTRY OF CLERK’S DEFAULT

         Plaintiff Advance Magazine Publishers Inc. d/b/a Condé Nast (“Condé Nast” or

  “Plaintiff”), through its undersigned counsel and pursuant to Rule 55(a) of the Federal Rules

  of Civil Procedure and Local Rule 1.07, moves for the entry of a Clerk’s Default against

  defendant CHIC USA, INC. (“Defendant”), for failure to file a responsive pleading within

  the time required by law.

         Dated: May 11, 2020

                                              Respectfully submitted,

                                              ADAMS AND REESE LLP

                                              /s/ Eric J. Partlow
                                              Eric J. Partlow, Esq.
                                              Trial Counsel
                                              Florida Bar No. 556531
                                              eric.partlow@arlaw.com
                                              101 E. Kennedy Blvd., Suite 4000
                                              Tampa, Florida 33602
                                              (813) 402-2880 (Telephone)
                                              (813) 402-2887 (Facsimile)
                                              Attorneys for Plaintiff



  60389102_1
Case 2:20-cv-00193-SPC-NPM Document 7 Filed 05/11/20 Page 2 of 2 PageID 207




                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on May 11, 2020, I electronically filed a true and correct

  copy of the foregoing with the Clerk of the Court by using the CM/ECF system, which

  will send a notice of electronic filing to all parties of record.

                                                  /s/ Eric J. Partlow
                                                  Eric J. Partlow, Esq.




  60389102_1                                        2
